UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 41,680,902 shares of common stock outstanding as of August13, 2013. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Cash Flows 3 Notes to the Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item4. Controls and Procedures 26 PartII OTHER INFORMATION Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item3. Defaults Upon Senior Securities 27 Item6. Exhibits 28 SIGNATURES 29 EXHIBITINDEX 30 Table of Contents PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June30,2013 December31,2012 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll and related costs Other accrued expenses Total current liabilities Long-term debt, net of discount Derivative liabilities Total liabilities SeriesA and B convertible preference shares of subsidiary Commitments and contingencies (Note12) –– –– Stockholders’ equity (deficit): SeriesC convertible preference shares of subsidiary Preferred Stock: $0.001 par value; 10,000,000 shares authorized; 2,937,500 shares issued and outstanding at June30, 2013 and December31, 2012 Common Stock: $0.001 par value; 300,000,000 shares authorized; 41,680,902 shares issued and outstanding at June30, 2013 and December31, 2012 Additional paid-in capital Accumulated deficit (71,516,562 ) (64,571,897 ) Accumulated other comprehensive income Total stockholders’ equity (deficit) (8,950,773 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Revenue: Product $ License and royalty — — Total revenue Cost of product revenue Gross profit (loss) (7,604 ) Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (2,267,865 ) (2,463,407 ) (4,560,325 ) (5,922,429 ) Other income and (expenses): Interest income Interest expense (1,092,091 ) (452,512 ) (1,972,629 ) (815,567 ) Gain (loss) on revaluation of derivative liabilities, net (478,480 ) Miscellaneous income Total other income and (expenses) (896,341 ) (2,381,679 ) Net loss before provision for income taxes (3,164,206 ) (1,256,818 ) (6,942,004 ) (4,147,438 ) Provision for income taxes (1,051 ) Net loss (3,163,155 ) (1,269,630 ) (6,944,665 ) (4,174,325 ) Accretion on SeriesA and B convertible preference shares of subsidiary associated with premium (2,489,899 ) — (2,489,899 ) — SeriesA-1 preferred dividend (209,268 ) (199,124 ) (415,952 ) (395,789 ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share– basic and diluted $ ) $
